Citation Nr: 1545797	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include photophobia.

2 Entitlement to service connection for sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to April 21, 2010, for the award of service connection for coronary artery disease (CAD).

4.  Entitlement to a rating in excess of 50 percent for PTSD for the period prior to September 29, 2009, and in excess of 70 percent for PTSD for the period beginning on September 29, 2009.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Oakland, California Regional Office (RO), of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a 50 percent rating, a February 2012 rating decision from the Atlanta, Georgia RO which denied service connection for sleep apnea and headaches, and a June 2014 rating decision which granted service connection for CAD.  

In a November 2013 rating decision, the RO assigned a staged rating for the Veteran's PTSD, awarding a 70 percent rating from September 29, 2009, to June 9, 2010, and a 50 percent rating thereafter.  A month later, in a December 2013 rating decision, the RO awarded the Veteran an increase in the evaluation of his PTSD to 70 percent disabling, effective June 9, 2010.  Thus, the Veteran has effectively had a continuous 70 percent rating from September 29, 2009.

The claims file also reflects that in January 2015 the Veteran's representative submitted a timely notice of disagreement with respect to the June 2014 award of service connection for CAD challenging the effective date assigned.  In light of the fact that the Veteran has not yet been afforded a statement of the case, the issue has been added to the title page of this decision and is being remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

As a preliminary matter, the Veteran at first requested a Central Office Board Hearing in a January 2014 substantive appeal (Form 9).  The Veteran's representative withdrew the hearing request on September 2, 2015.

In the Veteran's January 2014 substantive appeal to the Board, he limits his claim for an increased rating for PTSD from the year 2009.  This date is confirmed in the Veteran's January 26, 2015, Informal Hearing Presentation, which explicitly request an increased rating from January 22, 2009.  Thus, the Board, in considering these two statements, has found that the Veteran has limited his appeal to an increased rating from January 22, 2009, and thus, will only address whether the Veteran is entitled to an increased rating from January 22, 2009.

The issues of service connection for migraine headaches, to include photophobia; entitlement to service connection for sleep apnea, to include as secondary to PTSD; and entitlement to an effective date prior to April 21, 2010, for CAD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From January 22, 2009, the Veteran's PTSD has manifested with such symptoms that resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood. 

2.  The Veteran maintains some social and occupational ability, and does not demonstrate total occupational or social impairment or symptoms of such frequency, duration or severity that they equate to such.


	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent from January 22, 2009, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a disability rating of 100 percent for service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.59, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has appealed the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003.  The Court specifically held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the rating decision on appeal.  He was subsequently awarded an increased rating as a part of that appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records and VA treatment records with the claims file. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159  (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

In March 2011, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159  (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD Rating Criteria

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id

Interpreting GAF Scores

Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the AOJ shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The United States Court of Appeals for Veteran's Claims (Court) has held in the context of a PTSD ratings that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment to the degree referenced.  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  

Factual Background

In a February 17, 2009 Treatment Plan Interdisciplinary Note, the Veteran reported a history of suicide attempts which occurred in the early 1970s in 1986-1987 after a break-up with his finance, and 1997-1999 with his last attempt occurring two years prior to the April 7, 2009 note.  The Veteran in this same assessment reports that he had contact with his most recent wife at least three times a week and that when he was not staying on his boat he was staying with business associates.  He continued to explain that for approximately 10 years he had traveled between Europe and the United States and that he had no financial problems despite having to pay large fines which included a $250,000 fine for under-reporting the profits from the sale of his healthcare company.  The VA clinician provided a GAF score of 65.

In a March 2009 VA treatment note with a VA social worker, the Veteran described suicide attempts in the past and states that he would be better off if he wasn't around.  

In a May 1, 2009 PTSD Research note, when the Veteran was being examined for research purposes for a relationship between PTSD and sleep apnea, the Veteran self-reported that he did not have current suicidal and homicidal ideation, plan, intent or gesture.  He denied any current clinically significant depression or anxiety, and the researcher noted that there was no evidence of a thought disorder.  

In a June 2009 Anesthesiology note for surgery to the Veteran's right knee, the VA clinician took a history from the Veteran which included the statement that the Veteran was golfing frequently up until six months prior when a problem with his right knee made him stop.  

In a September 2009 psychology inpatient note from clinical psychologist L.H., who drafted a subsequent May 2012 statement of record, she wrote that the Veteran's most recent suicide attempt was two years ago and noted the high frequency of stressors, which included the recent suicide of his long-term girlfriend.  

A July 2010 third party statement on the issue of the Veteran's sleep apnea was submitted from a woman who identified herself as the Veteran's girlfriend.

In March 2011, the Veteran was provided a VA examination to assess the current level of his disability.  This examiner wrote in terms of social functioning that the Veteran reported daily detachment and diminished interest and he had restricted affect.  He continued that the symptoms of avoidance were complicated by the fact that his job is as a service officer.  In describing the Veteran's social status, the examiner wrote that the Veteran lives with a girl and works for a regional office.  He also states in terms of recreational activities that the Veteran used to like golfing, camping and boating, but now does not enjoy these activities.

A November 2011 examination report by licensed social worker R.M. states that the Veteran's "total severity score" for his PTSD was extreme, and that his GAF was 41, with recorded GAF scores from his treatment records at VA as 38, 40, 41 and 45, all indicated serious impairment in communication and judgment. She indicated that the Veteran's appearance and behavior was cooperative and that there was a reasonable slight perceptual disturbance because of his sleep issues. He had no suicidal ideation at the time of the examination, but stated he thought of ending it all at times, especially when he was drinking. He indicated that he had not been able to hold a job until recently. The Veteran stated that he had limited friends and no relationship with family. She reported that he had deficiencies in most areas due to symptoms of suicidal ideation; speech at times is intermittently illogical, obscure or irrelevant; spatial disorientation; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  

In a May 2012 VA examination report by VA clinical psychologist L.H., she stated that the information was based on her work with the Veteran from August 31, 2009 to September 9, 2009, and does not represent information from a more current assessment or treatment.  The examiner noted that for this time-frame the Veteran made a self-report in 2009 that he attempted suicide 10 times and that psychotherapy was helpful in reducing his suicidality.  The examiner checked the box indicating the presence of the following as symptoms the Veteran suffered during her treatment of him in 2009: depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and a persistent danger of hurting himself or others.  

The examiner did not check the box indicating the presence of any of the following symptoms during this time: mild memory loss such as forgetting names, directions or recent events; memory loss for the names of close relatives; flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently, illogical obscure, or irrelevant; difficult in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought process or communication; disturbances of motivation and mood; difficulty adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere routine activities; impaired impulse control, such as unprovoked irritability with period of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place. She also indicated that during the time she treated him she did not believe he had any cognitive impairment that would limit his ability to manage his financial affairs.

Lastly, the VA examiner noted that the Veteran's occupational and social impairment during the 2009 period she treated him was best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

In a May 2013 treatment note, a VA psychiatrist provided the Veteran with a GAF of 60 and wrote that the Veteran is a low risk for self-harm and that the Veteran adamantly denied suicidal or homicidal ideation.  The psychiatrist also wrote that that Veteran reported that he had not seen a psychiatrist in approximately three years.  

In a May 2013 treatment note, a VA psychiatrist provided the Veteran with a GAF of 60 and wrote that the Veteran is a low risk for self-harm and the Veteran adamantly denies suicidal or homicidal ideation.  The psychiatrist also wrote that that Veteran reports that he has not seen a psychiatrist in approximately three years.  He documented that the Veteran does not have many of the symptoms which would be indicative of a 100 percent rating (i.e. he does not have delusional thinking, denies suicidal or homicidal ideation, he is alert and oriented to all sphere, his recent and remote memory is intact, his concentration is good, and his insight is good.)

In an assessment summary for the period from September 2013 to April 2014, a licensed social worker, T. J. W., listed symptoms such as delays in recalling names of close relatives and details of his employment history, negative impact on his judgment and abstract thinking, significant impairment in communication skill and no friends and few acquaintances.  The social worker reported that the Veteran was estranged from his family and had four failed marriages.  He reports that the Veteran has ongoing bouts with depression and anxiety which have negatively impacted his functioning in social, occupational and interpersonal areas, and that the Veteran has expressed transient suicidal ideations at times.  He sleeps only 2-3 hours a night and engages in obsessional rituals.  He noted that the Veteran struggled with aggression and impulsivity manifested by angry verbal outbursts and bouts of depression.  The Veteran reported auditory and visual flashbacks 4-5 times a week during which he is disoriented as to time and place; he also suffers from panic attacks.  He noted the Veteran's prognosis to be poor as he continues to demonstrate significant decline in social, occupational, and interpersonal functioning.  He indicated that the Veteran had extreme impairment in these areas.  He noted the Veteran's past history of suicide attempts, and that his clinical testing showed severe depression.  The examiner noted that the Veteran's hours had been cut to part time, and that he did not believe the Veteran would be able to continue to work for any length of time due to his situation.

Analysis

The Veteran contends that he is entitled to a 100 percent rating from 2009.  In his January 7, 2015, IHP, the Veteran points to the May 2012 assessment from licensed social worker T. J.W., the May 2012 VA report from L.H., and what is described as a VBA evaluation builder conclusion based on the May 2012 VA examination report from L.H.  

Rating in Excess of 50 Percent from January 22, 2009, for PTSD.

The Board notes that the Veteran appealed the initial January 2010 AOJ rating decision which granted service connection for PTSD and assigned a 50 percent rating from the date of his informal claim in September 2008.  He was awarded a 70 percent evaluation back to September 29, 2009 in subsequent decisions. The Veteran contends in his NOD and his IHP that his increased rating should be extended back to January 22, 2009 , the date of his formal claim.  At issue then, as noted in the Introduction, is entitlement to a rating greater than 50 percent from January 22, 2009, to September 29, 2009, and entitlement to a total rating from September 29, 2009.

In reviewing the evidence, the Board finds that the record supports the assignment of a 70 percent evaluation from January 22, 2009. He reported multiple suicidal ideations, he was hospitalized during this timeframe, and he was predominantly assigned GAF scores indicating serious symptoms. Thus, the evidence supports symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in such areas as work, school, family relations, thinking, mood and judgment.  Thus, a 70 percent evaluation is awarded from January 22, 2009.

Increased Rating in Excess of 70 Percent from January 22, 2009 for PTSD

Having awarded a 70 percent evaluation back to January 22, 2009, the Board now considers whether the Veteran is entitled to a total rating for any part or all of this period. In evaluating the evidence, the Board finds that the Veteran is not entitled to a 100 percent rating at any time since January 22, 2009.  The Board finds that while the Veteran's social and occupational functioning is limited by his symptoms; his occupational and social functioning is not totally impaired and his symptoms do not demonstrate such frequency, duration and severity to equate to total social and occupational impairment.  

The Board notes that the Veteran's representative refers to what is identified as a VBA evaluation builder based on the May 18, 2012, statement submitted by L.H. and states that it indicates a 100 percent rating is warranted. However, the Board finds that this interpretation of L.H.'s statement is not binding on the Board, and that the Board must evaluate the evidence of record de novo, weighing it and assessing its probative value. 

In reviewing the evidence of record, in a February 17, 2009 Treatment Plan Interdisciplinary Note the Veteran reported a history of suicide attempts which occurred in the early 1970s in 1986-1987 after a break-up with his finance, and 1997-1999 with his last attempt occurring two years prior to the April 7, 2009 note.  The Veteran in this same assessment reports that he had contact with his most recent wife at least three times a week and that when he was not staying on his boat he was staying with business associates.  He continued to explain that for approximately 10 years he had traveled between Europe and the United States and that he had no financial problems despite having to pay large fines which included a $250,000 fine for under-reporting the profits from the sale of his healthcare company.  The VA clinician provided a GAF score of 65.  It is noted that the Veteran reports the suicide attempts as occurring outside the scope of his January 22, 2009 to present appeal period.  

In a March 2009 VA treatment note with a VA social worker, the Veteran described suicide attempts in the past and states that he would be better off if he wasn't around.  However, as mentioned above, in a May 1, 2009 PTSD Research note, when he was being examined for research purposes for a relationship between PTSD and sleep apnea, the Veteran self-reported that he does not have current suicidal and homicidal ideation, plan, intent and gesture.  He denied any current clinically significant depression or anxiety, and the researcher notes that there is no evidence of a thought disorder.  The Veteran's suicidal ideation continues to appear to have occurred outside of the appeal period and was related to alternative stressors.  As noted in a September 2009 psychology inpatient note from clinical psychologist L.H., who drafted the May 2012 statement of record, she writes that the Veteran's most recent suicide attempt was two years ago and notes the high frequency of stressors, which included the recent suicide of his long-term girlfriend.  

Additionally, when addressing the Veteran's lack of recreational activities there appears to be an alternative reason outside of his PTSD for their halt, as noted in a June 2009 Anesthesiology note for surgery to the Veteran's right knee, where the VA clinician takes a history from the Veteran which include the statement that the Veteran was golfing frequently up until six months prior when a problem with his right knee made him stop.  

A July 2010 third party statement on the issue of the Veteran's sleep apnea was submitted from a woman who identified herself as the Veteran's girlfriend, which is evidence that his social functioning is not totally impaired at this time.

In a May 2012 VA examination report by clinical psychologist L.H., she stated that the information was based on her work with the Veteran from August 31, 2009, to September 2009, and does not represent information from a more current assessment or treatment.  The VA examiner noted that for this time-frame the Veteran made a self-report in 2009 that he attempted suicide 10 times and that psychotherapy was helpful in reducing suicidality.  The examiner checked the following as symptoms the Veteran suffered during her treatment of him in 2009: depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and a persistent danger of hurting himself or others.  She did not indicate the presence of mild memory loss such as forgetting names, directions or recent events, memory loss for the names of close relatives, flatten affect, circumstantial, circumlocutory or stereotyped speech, speech intermittently, illogical obscure, or irrelevant, difficult in understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought process or communication, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, obsessional rituals which interfere routine activities, impaired impulse control, such as unprovoked irritability with period of violence, spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, and disorientation to time or place.  These symptoms which L.H. reported that the Veteran did not have when she treated him are the majority of the symptoms listed as being attributable to causing a 100 percent disability. Again, indicating that his symptoms are not comparable to those in the 100 percent rating criteria.

Importantly, the 2012 report by L.H. noted that the Veteran's occupational and social impairment during the 2009 period she treated him was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication; which is the criteria for a 10 percent evaluation. This assessment clearly indicated a medical opinion by L.H. that his symptoms did not render him to totally socially and occupationally impaired.  In fact, the Board notes that in concluding this level of social and occupational impairment, the examiner was given the explicit option in the form that she filled out to conclude that the Veteran was totally occupationally and social impaired and she did not do so. 

In March 2011, the Veteran was provided a VA examination to assess the current level of his disability.  This examiner wrote in terms of social functioning that the Veteran has reported daily detachment, diminished interest and restricted affect.  He continues that the symptoms of avoidance are complicated by the fact that his job is as a service officer.  In describing the Veteran's social status, the examiner wrote that the Veteran lives with a girl and works for a regional office.  He also stated that in terms of recreational activities that he used to like golfing, camping and boating but now does not enjoy these activities.  In a previous VA treatment note the Veteran attributed the inability to continue golfing to his right knee disability and not his PTSD.  The examiner reports that the Veteran does not have delusions, his thought content is unremarkable, his orientation was intact and that his intelligence was above normal.  Insofar that the Veteran has panic attacks, the examiner wrote that these occur at least monthly.  The examiner also notes symptoms which are not contemplated under the rating schedule which include insomnia, recurrent distressing dreams of the event, and a feeling of detachment.  However, the examiner does not conclude and the symptoms noted do not demonstrate that the Veteran had total occupational and social impairment or the equivalent thereof.  Moreover, this VA examination report ultimately concludes n that the Veteran, while having some social impairment, still lives with a woman and had held a job for 28 months prior to the examination. Thus, demonstrating some occupational and social functioning.

A November 2011 report by licensed social worker R.M. notes that the Veteran's GAF scores indicate serious symptoms, and that he has some suicidal ideation especially when he drinks. In her assessment, however, the symptoms she lists pertaining to his condition are those included in the criteria for a 70 percent evaluation. She also acknowledges that he is working, albeit in a stressful job. Thus, this report does not support symptomatology indicating total occupational and social impairment.

In an assessment summary for the period from September 2013 to April 2014, a licensed social worker, T. J. W., he indicates the presence of symptoms such as delays in recalling names of close relatives and details of his employment history, negative impact on his judgment and abstract thinking, significant impairment in communication skill, and no friends and few acquaintances.  He also noted that his ongoing bouts with depression and anxiety have negatively impacted his functioning in social, occupational and interpersonal areas, and that the Veteran has expressed transient suicidal ideations at times.  He sleeps only 2-3 hours a night and engaged in obsessional rituals, struggled with aggression and impulsivity, had auditory and visual flashbacks 4-5 times a week, suffered from panic attacks, and had his work hours cut back to part time.  However, while he noted the Veteran's prognosis to be poor and indicated that he had extreme impairment in social, occupational and interpersonal areas, he did not indicate that this impairment was total. The Veteran is still working, and he has acquaintances.   

Additionally, during the time period referenced by the statement from T.J.W. , the Veteran asserted that he was Bureau Chief and Regional Director for Vietnam Veterans of America, not a part time position.  See November 20, 2013, VA Form 646, signature line, from the Veteran, with the title "Chief VVA VARO 317."  In another statement of the same date, November 20, 2013, the Veteran, in preparation for his hearing with RO staff, states "what I request from this conversation today is what I do on a normal basis as the chief advocate for the Vietnam Veterans of America.  Nothing that I will say will be out of line, in fact this conversation is what I advocate for veterans on a daily basis in San Juan R/O, St. Petersburg R/O, the AMC and when I advocate for veterans in front of the board.  Which I have presented in excess of 800 cases before the BVA."  See November 20, 2013, typed statement submitted by Veteran.  Further, in a June 2014 email from the Veteran to a Dr. Eugene Reynolds about a separate claim, the Veteran cogently, and coherently, requests specific relevant information from the doctor to support his claim, with no indication of cognitive or other impairment in functioning. See June 3, 2014, email from Veteran to Dr. Eugene Reynolds about a separate claim. Thus, the Veteran's own statements about his abilities and skills during his employment, and the quality of his statements on his own behalf during the processing of this appeal indicate that he does not have total occupational impairment during the appeal period or symptoms so severe as to equate to total occupational and social functioning.  

In conclusion, the Board does not find that the Veteran is entitled to a 100 percent rating as the evidence and his symptoms do not demonstrate a total occupational and social impairment.  While there is evidence of suicidal ideation, these events fall either outside the appeal period or are attributed primarily to factors such as alcohol use or bereavement.  While the Veteran contends that his recent change in occupational status to part-time is evidence of his entitlement to a 100 percent rating, the evidence clearly shows that the Veteran has some level of occupational functioning and does not have the level of impairment in performing his work duties that would equate to total impairment given his own statements of record in 2013 and 2014.  Likewise, the reports of the Veteran's social worker R.M., clinical psychologist L.H, and his own statements, indicate a level of impairment below total. Even social worker T.J.W.'s statement stops short of concluding that the Veteran is totally socially and occupationally impaired by his symptoms.  Thus, based on the entirety of the evidence of record, the Board finds that the Veteran is not entitled to a 100 percent rating for PTSD for the time under appeal.


ORDER

Entitlement to a 100 percent rating for PTSD is denied.

Entitlement to a 70 percent rating from January 22, 2009, is granted, subject to the statutes and regulations governing the payment of monetary benefits.



REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for sleep apnea to include as secondary to service connected PTSD, an earlier effective date for his service connected CAD, and service connection for migraine headaches to include photophobia.  

Service Connection Sleep Apnea

Regarding the Veteran's claim for sleep apnea, the Board notes the statement by R.M. which provides a diagnosis of "obstructive sleep apnea via polysomnogram: secondary to chronic PTSD." However, this statement provides no rationale for this conclusion, and thus, it is inadequate as a nexus opinion on which service connection can be awarded. Additionally, the Board recognizes that the Veteran has submitted treatise evidence regarding the relationship between sleep apnea and PTSD that has not been addressed by a medical professional. See Veteran's January 7, 2015 Informal Hearing Presentation, p. 6. Moreover, the Board notes that the September 2013 VA examination report does not adequately address whether the Veteran's PTSD aggravates his sleep apnea. Accordingly, the Board finds that a remand is necessary to address the etiology of his sleep apnea and whether it is aggravated by this service-connected PTSD.  


	(CONTINUED ON NEXT PAGE)


Entitlement to an Earlier Effective Date for CAD

The Veteran was granted service connection for CAD in a June 2014 rating decision, and an effective date of April 21, 2010, was assigned.  In the January 7, 2015 informal hearing presentation submitted by the Veteran's representative, the representative argues that his CAD is in fact ischemic heart disease and that he should be entitled to an earlier effective date on a presumptive basis.  The Board has interpreted the January 7, 2015, informal hearing presentation as a timely Notice of Disagreement with the effective date assigned in the June 2014 rating decision granting service connection for the Veteran's CAD.  The AOJ has not yet had a chance to address this issue.  Thus, the Veteran has not been issued a Statement of the Case (SOC) for this claim.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Service Connection for Photophobia to include migraines

There is contradicting evidence on the issue of the Veteran's claim for service connection for migraines.  While the VA examination provided to the Veteran in August 22, 2013, found that the Veteran did not have a current diagnosis of headaches and the Optometry examination in August 30, 2013, found no signs of photophobia with slit lamp light beam and pupil testing with transillumination.  This examiner ultimately concluded that that it cannot be proved without resorting to mere speculation that the Veteran's headaches and light sensitivity are directly related to service.  The Veteran later submitted a September 2013 treatment note from a VAMC - Chief of Neurology which found that the Veteran has migraines.  The Board notes that the Veteran's August 22, 2013 VA examination finds that there is no evidence of migraines while the August 30, 2013 VA examination alludes to a diagnosis of headaches, and finally, the September 2013 treatment note provides a diagnosis of such.  Given the contradiction, the Board finds that a new VA examination is warranted to identify if the Veteran has a diagnosis of migraine headaches, to include photophobia, and to provide an opinion on whether this diagnosis is at least as likely as not related to the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination warranted when there is insufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to do the following: The claims folder (including a copy of this remand) must be provided to and reviewed.

(A)  The examiner is asked to opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any sleep disorder identified, to include sleep apnea, is related to the Veteran's active service AND/OR whether it is at least as likely as not any sleep disorder identified, to include sleep apnea, was caused by or aggravated (permanently worsened) by his service-connected PTSD.

(B)  The examiner is asked to identify any headache disorder, to include migraines, that may be present. 

The examiner should then opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any headache disorder identified, to include migraines, is related to his active service.  

In rendering an opinion regarding the headache claim, the examiner is asked to comment on the September 30, 2013 VA treatment note from A. T. F. MD, chief of neurology, the Optometry examination in August 30, 2013, and the August 22, 2013 VA examination for headaches.

3.  Issue the Veteran and his representative a Statement of the Case (SOC) with respect to the issue of entitlement to an earlier effective date for coronary artery disease (CAD).  If an appeal is perfected, then the issues should be returned to the Board.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a sleep disorder to include sleep apnea and migraines to include photophobia.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


